    Case 3:19-cv-00050-JPG Document 30 Filed 06/29/20 Page 1 of 5 Page ID #196




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JIMMY E. RHODES, all persons who are or will
    be working at UNICOR, Marion-USP,

                 Plaintiff,
                                                                  Case No. 19-cv-50-JPG
          v.

    UNITED STATES OF AMERICA, ASSOCIATE
    WARDEN OF OPERATIONS, WILLIAM TRUE,
    and HUGH HURWITZ,

                 Defendants.

                                MEMORANDUM AND ORDER

         This matter comes before the Court on plaintiff Jimmy E. Rhodes’s motions to alter or

amend the judgment pursuant to Federal Rule of Civil Procedure 59(e) (Docs. 26 & 28).1 In his

motions, he seeks to vacate the Court’s prior order and judgment (Docs. 24 & 25) finding that

the Inmate Accident Compensation Act (“IACA”), 18 U.S.C. § 4126(c)(4), preempts, and is

Rhodes’s exclusive remedy for, his claim that the United States Penitentiary at Marion, Illinois,

has an insufficient number of toilets in the bathroom serving the UNICOR work area. The

defendant United States of America has responded to the motions (Doc. 29).

         As a preliminary matter, the United States argues that the Court should consider this

motion under Federal Rule of Civil Procedure 60(b) rather than Rule 59(e), as labeled by

Rhodes. It claims, without citing any authority, that Rule 59(e) motions are only appropriate

after a trial, whereas this case was resolved on a motion to dismiss. Actually, there is no such

restriction on Rule 59(e), and courts routinely consider them where cases were resolved on




1
 Rhodes’s motions are identical in substance, but his second motion attaches witness affidavits
in support of the insufficiency of the number of toilets.
 Case 3:19-cv-00050-JPG Document 30 Filed 06/29/20 Page 2 of 5 Page ID #197




motions rather than by trial. See, e.g., Carter v. City of Alton, 922 F.3d 824, 826 n.1 (7th Cir.

2019) (affirming district court’s construction of motion filed after judgment of dismissal without

trial as Rule 59(e) motion); Blue v. Hartford Life & Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir.

2012) (Rule 59(e) motion sought reconsideration of summary judgment order); Cooper v. Haw,

803 F. App’x 942, 945 n.1 (7th Cir. 2020) (finding motion filed after summary judgment delayed

effective date of notice of appeal because it was a Rule 59(e) motion); Donaldson v. City of Chi.,

784 F. App’x 957, 958 n.1 (7th Cir. 2019) (holding motion filed 28 days after entry of judgment

of dismissal on threshold review under 28 U.S.C. § 1915A was a Rule 59(e) motion).

       The critical factor for determining whether a motion is under Rule 59(e) or Rule 60(b) is

not whether the judgment challenged was the result of a trial but instead is the timing of the

motion. Where a substantive motion for reconsideration is filed within 28 days of entry of

judgment and asserts a ground for relief under Rule 59(e), the Court will construe it as a motion

pursuant to Rule 59(e); motions asserting grounds for relief under Rule 60(b) or later motions

will be construed as pursuant to Rule 60(b). See Carter, 922 F.3d at 826 n.1 (Rule 59(e) governs

motions to reconsider filed within 28 days of entry of judgment); Obriecht v. Raemisch, 517 F.3d

489, 493 (7th Cir. 2008) (motions filed within Rule 59(e) period construed based on their

substance, not their timing or label); Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994)

(considering prior version of Fed. R. Civ. P. 59(e) providing 10-day deadline for motion to alter

or amend judgment). Because Rhodes placed his motions in mail on or about November 24,

2019, 19 days after entry of judgment on November 5, 2019, they are Rule 59(e) motions.

       Under Rule 59(e), a court has the opportunity to consider newly discovered material

evidence or intervening changes in the controlling law or to correct its own manifest errors of

law or fact to avoid unnecessary appellate procedures. Moro v. Shell Oil Co., 91 F.3d 872, 876



                                                 2
 Case 3:19-cv-00050-JPG Document 30 Filed 06/29/20 Page 3 of 5 Page ID #198




(7th Cir. 1996); see Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006). A “manifest

error” occurs when the district court commits a “wholesale disregard, misapplication, or failure

to recognize controlling precedent.” Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir. 2015)

(internal quotations and citations omitted). Rule 59(e) “does not provide a vehicle for a party to

undo its own procedural failures, and it certainly does not allow a party to introduce new

evidence or advance arguments that could and should have been presented to the district court

prior to the judgment.” Moro, 91 F.3d at 876. Rule 59(e) relief is only available if the movant

clearly establishes one of the foregoing grounds for relief. Harrington, 433 F.3d at 546 (citing

Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 n. 3 (7th Cir. 2001)).

       Rhodes has not presented sufficient grounds to justify relief under Rule 59(e). He points

to no newly discovered evidence or changes in the controlling law relevant to the Court’s

preemption analysis. Presumably, he is asserting the Court made a manifest error of law or fact.

However, he adds nothing new to the arguments he already presented to the Court before it

entered judgment, and has certainly not pointed to any “wholesale disregard, misapplication, or

failure to recognize controlling precedent.” Burritt, 807 F.3d at 253.

       First, Rhodes argues that the Court erred in considering as a prohibited “sur-reply” the

brief he filed (Doc. 21) after the United States filed its reply brief (Doc. 20). He suggests his

brief was warranted because the United States’ reply brief violated a local rule by not attaching a

copy of a case it cited that had not yet been published—Reynolds v. United States, No. 15-cv-

262-JPG-GCS, 2019 WL 2353486, at *3 (S.D. Ill. June 4, 2019). This is the same argument that

Rhodes made in response (Doc. 23) to the United States’ motion to strike the brief as a “sur-

reply” and that the Court has already rejected. Thus, this argument is not new and does not

warrant relief under Rule 59(e).



                                                  3
 Case 3:19-cv-00050-JPG Document 30 Filed 06/29/20 Page 4 of 5 Page ID #199




       Next, Rhodes argues that the Court erred by not understanding that he was raising a claim

under the Federal Tort Claims Act (“FTCA”) for violation of the Occupational Safety and Health

Act (“OSHA”), not a claim under the IACA for a work-related injury. Rhodes made the same

argument in his response to the United States’ motion to dismiss. The Court understood the

argument and rejected it. In fact, the Court found that Rhodes could not bring an FTCA claim

based on an OSHA violation precisely because of the IACA’s preemptive effect for claims of

injuries suffered during work activities, even where the injuries were as a result of OSHA

violations.

       Finally, Rhodes insists that the Court erred in concluding that his claim fell within the

scope of the IACA because his injury “was not suffered during the performance of [his] regular

work assignment,” 28 C.F.R. § 301.301(b), and was suffered “away from the work location,” 28

C.F.R. § 301.301(c). Rhodes made the same arguments in opposition to the United States’

motion to dismiss, only now he cites Reynolds v. United States, No. 15-cv-262-JPG-GCS, 2019

WL 2353486, at *3 (S.D. Ill. June 4, 2019), which was unavailable to him at the time of his

response. Reynolds, however, does not change the law or the Court’s conclusion. In fact, in

ruling on the United States’ motion to dismiss, the Court considered Reynolds, a decision it

authored only months before. The Court thoroughly explored the IACA’s limitation to “injuries

suffered . . . in any work activity,” 18 U.S.C. § 4126(c)(4), consistent with all the

pronouncements in Reynolds. It determined that the nexus between Rhodes’s injury and his

prison job was strong enough to support IACA coverage because the specific availability of

toilets to UNICOR workers was a work condition specific to the job, not a regular incident of

prison life. Rhodes simply disagrees with that conclusion, and his rehashed arguments are

insufficient to justify relief under Rule 59(e).



                                                   4
 Case 3:19-cv-00050-JPG Document 30 Filed 06/29/20 Page 5 of 5 Page ID #200




       For the foregoing reasons, the Court finds Rhodes has not demonstrated any newly

discovered material evidence, intervening changes in the controlling law, or manifest error of

law or fact that would justify altering or amending the judgment under Rule 59(e). Accordingly,

the Court DENIES Rhodes’s motions (Docs. 26 & 28). The Court advises Rhodes that his 60-

day period to appeal the judgment in this case and this order runs from entry of this order. See

Fed. R. App. 4(a)(1)(B)(i) & 4(a)(4)(A)(iv).

IT IS SO ORDERED.
DATED: June 29, 2020


                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                5
